DETAILED ACTION


1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    This Action is in response to Applicant's amendment filed on April 6, 2022.   Claims 2-18 are pending in the present application.

 					Reasons for Allowance
3.         Claims 2-18 are allowed.
4.         The following is an examiner's statement of reasons for allowance:
            The prior art references most closely resembling Applicant’s claimed invention are Siebel et al (U.S. Patent Publication No. 2017/0006135 A1, hereinafter Siebel). Siebel teaches a telecommunications services and analytics integrates real time sensor, geolocation, infrastructure, and customer interaction data and applies advanced machine learning algorithms in order to develop continuously learning, predictive models. Denton et al (U.S. Patent Publication 2013/0246217 A1, hereinafter Denton). Denton teaches a market platform that employs a machine learning algorithm that tracks whether suggested crowd-sourced cross-references are selected by users during purchasing decisions. However, Siebel in view of Denton does not explicitly teach determining, using a classifier of the artificial intelligence engine, relative values for at least some interaction events in the subset; assigning, with the artificial intelligence engine, a value index to individual interaction events among the subset; determining, with the artificial intelligence engine, based on at least some of the interaction-event records, sets of event-value scores.
   	As highlighted above, the limitations above which are present in all the independent claims and not found in the prior art references. These differences are considered to define patentability over the prior art of record.
The above limitations of independent claim 2 provide the integration into a meaningful limitations that transforms the abstract idea into patent eligible. The claim as a whole effects an improvement to another technology or technical field, and provides meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.
As per dependent claims 3-18, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claim 2. Therefore, these dependent claims are allowable for the same reason set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Terminal Disclaimer
4. 	         The terminal disclaimer filed on April 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10/783,535 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



 		        		Conclusion

         5. 	The prior art made of record cited in the PTO 892 form and not relied upon
          Is considered pertinent to applicant's disclosure. See the attached PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571- 272-1000.
					


/ROMAIN JEANTY/
Primary Examiner, Art Unit 3623